DETAILED ACTION
This action is written in response to the Applicant’s remarks and amendments dated 4/6/22. This action is made final. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Because this Office action contains rejections which were not necessitated by the Applicant’s latest claim amendments, this action is made non-final.


Double Patenting
Claims 7, 11-14, and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-7, 11-14, and 18-20 of copending Application No. 16/006,618 in view of Zhan et al. (“A Loan Application Fraud Detection Method Based on Knowledge Graph and Neural Network,” March 2018, ICIAI, Association for Computing Machinery, pp. 111-115) (“Zhan”). Although the claims in the copending application are not identical to the claims in this application, they are not patentability distinct for the reasons described in the table below.

This application – 16/006,559
Co-pending application – 16/006,618
(Claim 7)
A method comprising:

determining data corresponding to one or more graph representations of a first plurality of entities, wherein the one or more graph representations indicate a plurality of relationships between at least two of the first plurality of entities, and wherein the one or more graph representations are unlabeled (see combination below);

training, using the data corresponding to the one or more graph representations, an artificial neural network for machine learning executing on one or more computing devices, wherein the artificial neural network comprises a plurality of nodes, wherein the nodes are configured to process an input, and wherein the plurality of nodes are configured based on the one or more graph representations;







determining a first graph representation comprising a second plurality of entities; determining a plurality of definitional functions corresponding to one or more of the second plurality of entities; and

receiving, from the artificial neural network and based on the first graph representation and the plurality of definitional functions, output indicating a modification to a hotfile;


modify permissions of the hotfile associated with one or more entities of the first plurality of entities.
(Claim 7)
A method comprising:

determining data corresponding to one or more graph representations of a first plurality of entities, wherein the one or more graph representations indicate a plurality of relationships between the first plurality of entities;



training, for a first entity type, a first artificial neural network for machine learning executing on one or more first computing devices, wherein the first artificial neural network comprises a plurality of nodes, and wherein the plurality of nodes are configured based on a first portion of the data corresponding to the first entity type; training, for a second entity type, a second artificial neural network for machine learning executing on the one or more first computing devices, wherein the second artificial neural network comprises a second plurality of nodes, and wherein the second plurality of nodes are configured based on a second portion of the data corresponding to the second entity type;

determining a first graph representation comprising a second plurality of entities, wherein the second plurality of entities comprises a first entity corresponding to the first entity type and a second entity corresponding to the second entity type; and

receiving, from the first artificial neural network and the second artificial neural network and based on the first graph representation, output indicating a modification to a hotfile.

[from claim 12]modify permissions of the hotfile associated with one or more entities of the first plurality of entities.
(Claim 11)
The method of claim 7, wherein the one or more graph representations are associated with one or more transactions between at least two of the plurality of entities.
(Claim 11)
The method of claim 7, wherein the one or more graph representations are associated with one or more transactions between at least two of the plurality of entities.
(Claim 12)
The method of claim 7, wherein the modification to the hotfile causes the hotfile propagation engine to:

add or remove a first entity of the first plurality of entities to the hotfile;

add or remove a first relationship between two entities of the first plurality of entities to the hotfile.
(Claim 12)
The method of claim 7, wherein the modification to the hotfile causes a hotfile propagation engine to:

add or remove a first entity of the first plurality of entities to the hotfile;

add or remove a first relationship between two entities of the first plurality of entities to the hotfile; or

modify permissions of the hotfile associated with one or more entities of the first plurality of entities.
(Claim 13)
The method of claim 7, further comprising:

determining a transaction between at least two entities of the first plurality of entities; and

causing, based on the hotfile, rejection of the transaction.

(Claim 13)
The method of claim 7, further comprising:

determining a transaction between at least two entities of the first plurality of entities; and

causing, based on the hotfile, rejection of the transaction.

Claims 14 and 18-20 in the instant application and in the co-pending application are directed to an apparatus comprising one or more processors and memory storing instructions that, when executed by the one or more processors, cause the apparatus to perform steps recited in claims 7 and 11-13 of the respective applications.
Claim 7 of the instant application respectively recite “an unsupervised machine learning engine” and “training, using the data corresponding to the one or more graph representations, an artificial neural network for machine learning,” wherein “the one or more graph representations are unlabeled.” These limitations of unsupervised learning and use of unlabeled data for training is not explicitly recited in the co-pending application. However, Zhan discloses unsupervised machine learning and training a neural network using unlabeled data: “The training process is a scheduled job…. The steps are: 1) Extract borrower call data from loan transaction data warehouse; 2) Construct a Spark Graphx diagram; 3) Do aa random walk based on an enhanced Node2Vec algorithm and ave paths to a file; 4) Learn a Word2Vec model from the paths and save it to HDFS [Hadoop file system].” (Zhan).

Both Zhan and the co-pending application are directed to machine learning on graphically represented data. The co-pending application recites machine learning and graphically represented data but is inexplicit in recited unsupervised machine learning and using graphically represented, unlabeled data. However, Zhan teaches unsupervised machine learning and using graphically represented, unlabeled data. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the machine learning and graphically represented data in the co-pending application to utilize unsupervised machine learning and graphically represented, unlabeled data, as disclosed in Zhan, to yield predictable results of unsupervised machine learning. Further, doing so “has the following advantages: 1) it is hard to be faked by fraudsters; 2) features can be extracted automatically” (Zhan, p. 114, Section 6).



Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. This claim limitation is (in claim 14): “modifying, by a hotfile propagation engine, permissions of the hotfile ...”. (The term “hotfile propagation engine” also appears in claims 7, 12, and 19.)
Because this claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 112(b) - Indefiniteness
The following is a quotation of the second paragraph of 35 U.S.C. 112:
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 7 recites “receiving... output indicating a modification to a hotfile” and “modifying... permission of the hotfile associated with one or more entities”. However, these limitations are problematic for the following reasons:
The Examiner notes that ‘hotfile’ does not appear to be an everyday term, nor a widely-used term of art within the field of computer science. Accordingly, the reader must turn to the Applicant’s specification for guidance as to the meaning of this term.
The Applicant does not appear to provide a strict definition for the term ‘hotfile’. The Examiner notes the following illustrative descriptions from the written description:
“A series of human-designed pattern recognition rules, which are sometimes referred to as "hot files," may be used to detect fraud in, for example, banking transactions. ([0083], emphasis added.)
“As previously described, a series of human-designed pattern recognition rules, which are sometimes referred to as "hot files," may be used to detect fraud in,  or example, banking transactions. At initialization, hot files may, in some examples, be provided and/or designed manually by a human. Although the term "hot file" or "hotfile" is used in this specification, it is not intended to mean just a rule-based system that simple reacts through manual human intervention. ([0121], emphasis added.)
However, the Applicant explicitly disclaims the above description as a limiting definition of the term hotfile:
“Although the term "hot file" or "hotfile" is used in this specification, it is not intended to mean just a rule-based system that simple reacts through manual human intervention. Rather, as illustrated in FIG. the coupling of a machine learning with a graph structure, which stores nodes and edges representing transaction data, creates an automated machine learning system that is at least a technological improvement over prior, manual hot file methodologies.” ([0121], emphasis added.)
Other usage of the term “hot file” by the Applicant within the written description seems inconsistent with an interpretation of the term as meaning merely “a human-designed pattern recognition rule”:
“A hotfile module 704 and/or hotfile propagation engine 706 may assess the transaction data, and then the hot files/warm files may be calculated for the appropriate nodes in the graph structure.” ([0123])
The use of ‘hot file’ in this passage suggests that its ‘temperature’ depends upon the result of a calculation, and not on the nature of the rule itself.
Assuming an interpretation of ‘hotfile’ as meaning “a human-designed pattern recognition rule” as suggested by the Applicant’s specification, it is not clear what a ‘permission’ of a hotfile refers to.
The Applicant does not explicitly establish that the recited hotfile has a permission at all. (In other words, ‘permission’ lacks antecedent basis.)
Files stored in a computer file system typically have permissions, but it is not clear that a ‘hotfile’ is a file. (Indeed the Applicant’s description suggests a broader meaning.)
‘Entities’ referred to in a hotfile could foreseeably have permissions associated with these entities. However, such a hypothetical connection is too tenuous to provide the reader with means to clearly understand the scope of the claims at issue. In particular, the Examiner notes that the claims do not seem to be limited to or directed to the problem of detecting fraudulent transaction.
Furthermore, it is not clear whether the recited permission is a permission pertaining to the hotfile or a permission pertaining to the entity.

For the reasons noted above, the two limitations in question are ambiguous, and consequently a person of ordinary skill would not be able to understand the scope of the claim with reasonable certainty. Therefore the claim is indefinite. This rejection applies equally to independent claim 14 (which recites similar language) as well as dependent claims 8-13 and 15-20 (which inherit this deficiency from their respective parent claims).

Additionally, as noted above, the term “hotfile propagation engine” in independent claims 7 and 14 is being interpret under §112(f). In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function, which, by definition, must contain a sequence of steps. See MPEP 2181(B)(II). However, the Applicant discloses no such algorithm for achieving the functionality recited in these limitations.
Therefore, the claims are rejected under §112(b) as being indefinite. The Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f);
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
This rejection applies equally to dependent claims 8-13 and 15-20 (which inherit this deficiency from their respective parent claims).c

Allowable Subject Matter
Claims 7-20 are allowable over the prior art. Below are the closest cited references, each of which disclose various aspects of the claimed invention:
Zhan discloses techniques for using graph-based data (such as social networks) to design rules for detecting fraudulent loan applications. The disclosed techniques also include feature extraction via neural networks. See mapping in §102 rejections in previous Office action. (Zhan Q, Yin H. A loan application fraud detection method based on knowledge graph and neural network. In Proceedings of the 2nd International Conference on Innovation in Artificial Intelligence 2018 Mar 9, pp. 111-115.)
Zaslavsky discloses a system for credit card fraud detection using self-organizing maps (SOMs) as well as rule-based analysis. (Zaslavsky V, Strizhak A. Credit card fraud detection using self-organizing maps. Information and Security. 2006 Jan;18:48.)
Shahreza discloses techniques for anomaly detection (including specific applications to credit card fraud detection) using SOMs and simplified social modeling. (Shahreza ML, Moazzami D, Moshiri B, Delavar MR. Anomaly detection using a self-organizing map and particle swarm optimization. Scientia Iranica. 2011 Dec 1;18(6):1460-8.)
Olszewski discloses a system for fraud detection via storing and processing user profile information using SOMs. (Olszewski D. Fraud detection using self-organizing map visualizing the user profiles. Knowledge-Based Systems. 2014 Nov 1;70:324-34.)
However, none of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the independent claims, including specifically (for claim 7):
“receiving, from the artificial neural network and based on the first graph representation and the plurality of definitional functions, output indicating a modification to a hotfile”
“modifying, by a hotfile propagation engine, permission of the hotfile associated with one or more entities of the first plurality of entities.”

Independent claim 14 is allowable over the prior art for the same reason as claim 7.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/Primary Examiner, Art Unit 2124